UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT


                           No. 00-31259



In Re: In the Matter of the complaint: T.L. JAMES & COMPANY INC.,
as owner of the Crane Barge ALROAR, praying for Exoneration from or
Limitation of Liability; T.L. JAMES & COMPANY INC., as owner of the
Crane Barge BILL JOHNSON, praying for Exoneration from or
Limitation of Liability

                                                         Petitioners


TEXACO TRADING   AND  TRANSPORTATION,  INC.;  TEXACO PIPELINE
INCORPORATED; TEXACO INC.; EQUILON PIPELINE CO., LLC; EQUILON
ENTERPRISES, LLC

                                           Plaintiffs - Appellants

                              VERSUS

             LAINE CONSTRUCTION COMPANY INC.; ET AL

                                                           Defendants

                    T.L. JAMES & COMPANY INC.

                                                Defendant - Appellee



T.L. JAMES & COMPANY INC., as owner of the Crane Barge ALROAR

                                              Petitioner - Appellee

                              VERSUS

             LAINE CONSTRUCTION COMPANY INC.; ET AL

                                                            Claimants

                TEXACO PIPELINE INC.; TEXACO INC.

                                                Claimants - Appellants
                           No. 00-31259
                                -2-

EQUILON PIPELINE COMPANY, LLC, successor-in-interest to Texaco
Pipeline, Inc.; EQUILON ENTERPRISES, LLC, successor-in-interest to
Texaco Trading and Transportation Inc. and Texaco Inc.

                                              Movants - Appellants



T.L. JAMES & COMPANY INC., as owner of the Crane Barge BILL JOHNSON

                                              Petitioner - Appellee

                              VERSUS

              LAINE CONSTRUCTION COMPANY INC.; ET AL

                                                           Claimants

TEXACO PIPELINE INC; TEXACO INC.; EQUILON PIPELINE COMPANY, LLC, as
successor-in-interest to Texaco Pipeline Inc. and Texaco Inc.

                                                           Claimants



          Appeal from the United States District Court
       For the Eastern District of Louisiana, New Orleans
                         (EP-00-CV-279-H)
                          April 3, 2002


         ON PETITION FOR REHEARING AND REHEARING EN BANC




Before EMILIO M. GARZA, PARKER and DENNIS, Circuit Judges.
PER CURIAM:
     The Petition for Rehearing is DENIED and no member of this
panel nor judge in regular active service on the court having
requested that the court be polled on Rehearing En Banc, (FED. R.
APP. P. and 5TH CIR. R. 35) the Petition for Rehearing En Banc is
                                No. 00-31259
                                     -3-

also DENIED.
     Judge Emilio M. Garza would grant panel rehearing for the
reasons expressed in his dissent to the panel opinion.              He would
also grant rehearing to remove any suggestion from the panel
opinion   that   T.L.   James    may   be   held   to   indemnify    parties
irrespective of their own negligence.